Plaintiff commenced an action to recover $931.54 paid to the town of Oconomowoc under an alleged illegal assessment. From an order denying its motion for summary judgment, defendant appeals.
Plaintiff is a property owner in Oakdale plat in the defendant township.  Oakdale plat is accessible by a private road "J" which connects with County Trunk K.
In 1946 the town repaired and resurfaced this private road in response to a petition signed by more than two thirds of the owners of property in Oakdale plat.  Upon completion of the work the town in December, 1946, purported to assess the cost thereof to the property owners.  In so apportioning the cost it assessed the plaintiff $931.54 upon the basis of $87.40 for each $1,000 of the assessed value of its property.  On March 26, 1947, plaintiff paid the amount of the assessment under protest and filed claim for refund.
During the preceding twenty years this private road had been repaired for the owners by private contractors or by the town and the abutting owners had paid the cost. *Page 501 
The petition upon which the work was done in this instance was not signed by the plaintiff.
Both plaintiff and defendant moved for summary judgment.  On October 15, 1948, the circuit court filed a decision and order by which it denied both motions.
Upon motion of the defendant the circuit court under sec. 252.10 (1), Stats., reviewed its order of October 15, 1948, and on October 30, 1948, filed a decision and order.  The order portion of this document is as follows:
"It is ordered and determined that said purported assessment is void;
"It is further ordered that this action be and the same is hereby continued to the 31st day of December, 1948, to permit a reassessment of the property affected by said void assessment under the provisions of sec. 74.74 of the statutes.
"It is further ordered that the order entered herein on the 15th day of October, 1948, be and the same is hereby vacated."
It thus appears that the order denying motions for summary judgment is no longer in existence.
The order of October 30th, while it permits the defendant to make a reassessment, does not compel anything.  It amounts to little more than an order of adjournment.  Certainly it does not finally dispose of the rights of either party, and is not an appealable order.
At any event the appeal is not from this order, but from the one denying the defendant's motion for summary judgment. This order having been vacated and set aside by the circuit court, no appeal therefrom lies.
By the Court. — Appeal dismissed. *Page 502